                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:12CR44

        vs.
                                                                        ORDER
ALBERT L. WOODS,

                       Defendant.


       This matter is before the Court on the defendant’s second motion (Filing No. 146)
requesting copies of his judgment of commitment, sentencing transcript, docket sheet, and plea
agreement. Defendant requests a waiver of fees associated with the costs of the copies.
       On October 9, 2019, the Court revoked the defendant’s supervised release and sentenced
him to a term of imprisonment. The defendant did not timely appeal. Other than this motion for
copies, the defendant has no motions or cases pending before this court, and the defendant makes
no showing as to why he needs these documents. The defendant does not have the right to receive
copies of documents without payment, even if he has leave to proceed in forma pauperis. See 28
U.S.C. § 1915; Lewis v. Precision Optics, Inc., 612 F.2d 1074, 1075 (8th Cir. 1980). Therefore,
the Court is not inclined to order copies of documents made at government expense without a
pending appeal or some showing of need for the documents. The defendant may pay the Clerk of
the Court for copies at the established rate of 50¢ per page. Accordingly.


       IT IS ORDERED that Defendant’s motion for free copies (Filing No. 146) is denied. The
defendant may pay the Clerk of the Court for copies at the established rate of 50¢ per page.


       Dated this 26th day of November, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
